[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 434 
October 17, 1914. The opinion of the Court was delivered by
This is an action for libel.
There was a former appeal herein, from an order sustaining a demurrer to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action. The order was reversed. The case is reported in 93 S.C. 467,77 S.E. 51.
On the second trial the jury rendered a verdict in favor of the plaintiff for $20,000.00, but his Honor, the presiding Judge, made an order granting a new trial, unless the plaintiff would remit upon the record $15,000.00 of the verdict, whereupon the said amount was remitted, and judgment entered for the sum of $5,000.00, interest and costs; and the defendant appealed upon exceptions which will be reported.
The exceptions will be considered in regular order.
First Exception. Seats, unquestionably, was authorized by the defendant to report the proceedings growing out of *Page 467 
the election, which included the conduct of the plaintiff, and any others taking part therein. The threats were made by him, while he was making preparations for his report. He was, therefore, acting within the scope of his employment, and his conduct was binding on his principal, although he may have transcended his authority or violated his instructions. The principal is responsible for the acts of his agent, even when acting within the apparent scope of the agency. Reynolds v. Witte, 13 S.C. 5; Rucker
v. Smoak, 37 S.C. 377, 16 S.E. 40; Hutchinson v. RealEstate Co., 65 S.C. 45, 43 S.E. 295; Mitchell v. Leach,69 S.C. 413, 47 S.E. 290; Williams v. Tolbert, 76 S.C. 211,56 S.E. 908; Brown v. Tel. Co., 82 S.C. 173, 63 S.E. 744;Robertson v. Tel. Co., 95 S.C. 356, 78 S.E. 977.
Second Exception. What has just been said disposes of this exception.
Third Exception. We shall not undertake to discuss the testimony in detail, as that would not subserve any useful purpose, but deem it only necessary to state, that there was testimony tending to prove every material allegation of the complaint.
Fourth Exception. What was said in discussing the first, disposes of this exception.
Fifth Exception. What has already been said, shows that this exception can not be sustained.
Sixth Exception. It was determined on the former appeal that the complaint stated facts sufficient to constitute a cause of action; and, as there was testimony tending to sustain every material allegation thereof, this exception must be overruled.
Seventh Exception. Paragraph 8, of the complaint, is as follows: "That the said publications above set forth were wilful, malicious and false, and tend to impeach the honesty, integrity and reputation of the plaintiff, to injure his character and reputation and to expose him to public hatred, contempt, ridicule or obloquy, and to injure *Page 468 
his business or occupation, and by reason thereof the said plaintiff has been damaged in the sum of fifty thousand ($50,000.00) dollars." In the first place, it will be observed that the injury to the plaintiff's business is not the only wrong he is alleged to have suffered. Furthermore, if the allegations of said paragraph are true, to the effect that the publication tended to impeach his honesty and to injure his character, and to expose him to public hatred, contempt, ridicule and obloquy, then this would necessarily tend to injure his business.
Eighth Exception. What has already been said shows that this exception can not be sustained.
Ninth Exception. When the charge is considered in its entirety, there is no reasonable ground for supposing that the part mentioned in the exception was prejudicial to the rights of the appellant.
Tenth Exception. The proposition that it is necessary to allege evidentiary matter in order to lay the foundation for proof thereof is untenable.
Eleventh Exception. The portion of the charge mentioned in the exception must be considered in connection with the other parts of the charge, and when so considered it will be found to be free from error.
Twelfth Exception. When that part of the charge is considered in connection with what has already been said, and also with what was thereafter charged, it will be seen that it was not prejudicial to the rights of the appellant.
Thirteenth Exception. When the charge is considered in its entirety, it is apparent that the instruction contained in said exception was not harmful to the rights of the appellant.
Fourteenth Exception. It would be an injustice to his Honor, the presiding Judge, to construe so much of the charge as is mentioned in the exception without considering the charge as a whole, and when so considered, it is free from error. *Page 469 
Fifteenth Exception. What has already been said disposes of this exception.
Sixteenth Exception. When the language of the request is considered, in connection with what had already been and what was thereafter charged, the exception is without merit.
Seventeenth Exception. The entire charge shows that this exception is without merit.
Eighteenth Exception. What has already been said disposes of this exception.
Nineteenth Exception. What has already been said disposes of this question.
Twentieth Exception. The appellant has failed to satisfy this Court that there was any prejudicial error.
Twenty-first Exception. His Honor, the presiding Judge, could not have charged as requested without invading the province of the jury.
Twenty-second Exception. It would have been a comment on the facts if his Honor, the presiding Judge, had so charged.
Twenty-third Exception. Such a charge would have invaded the province of the jury.
Twenty-fifth Exception. What has already been said disposes of this question.
Twenty-sixth Exception. The appellant has failed to satisfy this Court that there was prejudicial error.
Twenty-seventh Exception. The pleadings showed very clearly what the issues were, and the appellant has failed to satisfy us that the jury was misled or misunderstood the issues in any respect.
Twenty-eighth Exception. Even if the verdict might have been subject to the objection that it was excessive before it was reduced in amount, it was not thereafter subject to such objection. *Page 470 
Twenty-ninth Exception. The appellant's attorneys seem to have abandoned this exception. It is, however, without merit.
Thirtieth Exception. What has already been said disposes of this exception.
Thirty-first Exception. For reasons already stated, this exception is overruled.
Thirty-second Exception. For the reasons just assigned, this exception is overruled.
Thirty-third Exception. For similar reasons, this exception is overruled.
Thirty-fourth Exception. Reasons already assigned dispose of this question.
Thirty-fifth Exception. What has already been said shows that this exception can not be sustained.
Thirty-sixth Exception. It has not been made to appear that his Honor, the presiding Judge, erroneously exercised his discretion.
Judgment affirmed.
MR. JUSTICE HYDRICK concurs in the result.